Order appealed' from unanimously modified in the exercise of discretion to the extent of deleting subdivision (a) from the third decretal paragraph and, as so modified, affirmed, with $20 costs and disbursements to plaintiff-appellant. The provisions of subdivision (a) are too broad and do not appear to concern matters relevant to the examination. It is directed that the testimony of Bayshore Industries, Incorporated, through Alvin L. Gursha, its president, be taken before Arthur B. Colwin, Esq., at his office, room 407, 370 Lexington Avenue, Borough of *633Manhattan, City of New York, on the 5th day of December, 1958 at 10 o’clock in the forenoon and that said examination continue from day to day until completed. Concur — Botein, P. J., Valente, McNally, Stevens and Bergan, JJ.